Citation Nr: 0800336	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right ankle, from the initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which granted service connection for arthritis of the right 
ankle and assigned a 10 percent evaluation, effective from 
August 5, 2004, the date of receipt of the veteran's claim.  
38 C.F.R. § 3.400(b)(2)(i).  A hearing at the RO was held in 
November 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
right ankle disability is manifested by complaints of pain, 
arthritis, and some limitation of motion, but no weakness, 
instability, or marked limitation of motion; functional loss 
of use due to pain, weakness, fatigability, or incoordination 
to a degree commensurate with the criteria for a higher 
evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
arthritis of the right ankle, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, including Diagnostic Code 5010 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

In the present appeal, VA did not provide the veteran with 
notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Id; Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  In that regard, the August 
2005 letter addressed the veteran's original application for 
service connection.  In January 2005, the RO awarded service 
connection for arthritis of the right ankle.  Therefore, the 
August 2005 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for higher initial evaluation 
for arthritis of the right ankle.  The RO issued a statement 
of the case (SOC) in April 2005, providing the veteran with 
pertinent criteria for establishing a higher initial rating.  
Thus, the Board finds that VA complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b).  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to adjudication of the veteran's claim, a letter dated 
in August 2004 fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran was provided with the rating 
criteria for a higher evaluation for his ankle disability and 
informed of why the current evidence was insufficient to 
award the benefits sought.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was also 
afforded a VA examination and testified at a personal hearing 
at the RO in November 2005.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to him and his representative by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Ratings - In General

The issue on appeal arises from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The veteran is currently assigned a 10 percent evaluation for 
his right ankle disability under Diagnostic Code (DC) 5010 
for arthritis due to trauma substantiated by x-ray evidence.  
Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).  
DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent evaluation will be assigned with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1): The 20 pct and 10 pct ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.  

Under DC 5271 for limitation of motion of the ankle, a 10 
percent evaluation is assigned for moderate limitation of 
motion and a 20 percent evaluation for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  

 

Normal range of ankle dorsiflexion, for VA rating purposes, 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  

Factual Background & Analysis

The veteran believes that his right ankle disability warrants 
the assignment of an evaluation in excess of 10 percent.  At 
a personal hearing at the RO in November 2005, the veteran 
testified that he has chronic pain in the ankle on prolonged 
standing and wears a support brace most of the time.  He 
reported difficulty climbing stairs and said that he turns 
his ankle quite often, but that he has not missed any time at 
work because of his ankle disability.  (T p.8).  

The evidence of record includes numerous private treatment 
records from 1989 to March 2005, and a December 2004 VA 
examination report.  The private medical records showed 
periodic treatment for right ankle problems since 1989.  The 
most recent reports (two) in March 2005, showed a history of 
right ankle problems off and on since 2000 when he twisted 
the ankle rather badly.  An MRI showed osteochondritis 
dissecans in the talar dome, but no obvious loose intra-
articular bodies.  On examination, there was some mild 
swelling in the medial and lateral aspects of the ankle with 
tenderness over the lateral ankle ligaments and, to a lesser 
extent, over the deltoid ligament.  There was good range of 
motion with some stiffness on inversion and eversion.  
Anterior drawer test produced some pain, but was at most 1+, 
and varus tilt test was negative.  X-ray studies showed 
minimal degenerative changes and no significant joint 
destruction or other bony abnormality.  Prior to March 2005, 
the most recent treatment was in July 2002.  At that time, 
the veteran had "reasonable range of motion," mild joint 
line tenderness, and no instability.  The report noted that 
the veteran had been getting around fairly well and was not 
using his brace, but wore high top sneakers instead.  

The veteran's complaints and the clinical findings on VA 
examination in December 2004, were not materially different 
from those reported on the private treatment notes discussed 
above.  The veteran reported chronic pain and occasional 
swelling which was aggravated by prolonged standing.  He 
denied any significant flare-ups except for increased pain 
when very active.  On examination, the veteran walked with a 
normal gait and wore an ankle brace.  Dorsiflexion was to 15 
degrees, with plantar flexion to 45 degrees, bilaterally.  
There was no instability or valgus or vargus stress, and 
anterior drawer sign was negative.  There was mild tenderness 
about the anterior and medial aspect of the ankle joint with 
full strength in the lower extremity musculature.  X-ray 
studies showed mild degenerative changes in the anterior 
tibiotalar joint and a small corticated bony fragment off the 
distal aspect of the right lateral malleolus, but no evidence 
of acute bony fractures.  The assessment included history of 
recurrent instability and arthritis secondary to a right 
ankle injury in service. 

In this case, the clinical findings on the December 2004 VA 
examination and the most recent private outpatient notes 
showed no more than slight limitation of motion in the ankle 
joint and no additional symptomatology which would warrant a 
compensable evaluation for the right ankle disability under 
DC 5271.  That is, the clinical findings were consistent with 
no more than mild limitation of motion.  As indicated above, 
a 10 percent evaluation under DC 5271 is assigned for 
moderate limitation of motion, which has not been 
demonstrated on any of the medical reports during the 
pendency of this appeal.  

The veteran was assigned a 10 percent evaluation for his 
right ankle disability under DC 5003, based on x-ray evidence 
of arthritis and a noncompensable degree of limitation of 
motion in the ankle joint.  There is no evidence of nonunion 
or malunion of the ankle joint with impairment in the knee or 
ankle (DC 5262); astragalectomy (DC 5274); or malunion of Os 
calcis or astragalus (DC 5273).  Thus, an evaluation in 
excess of 10 percent under any of these rating codes are not 
for application.  

Other possible applicable codes which would provide for a 
higher rating include DCs 5270 and 5272; however, these 
rating codes require ankylosis of the ankle or subastragalar 
or tarsal joint, which is not present in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Despite the veteran's complaints of chronic pain in the right 
ankle, there was no objective evidence of any additional 
functional loss on the recent VA examination or in any of the 
private medical reports during the pendency of this appeal.  
The evidence showed that the veteran had only slight 
limitation of dorsiflexion, good strength, a normal gait, and 
no evidence of any neurological impairment referable to the 
right ankle.  Furthermore, the veteran testified that he had 
not lost anytime at work because of his right ankle 
disability.  

The percentage ratings in VA's Schedule for Rating 
Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  As 
there is no objective evidence of any functional loss of use 
due to pain or on flare-ups to the extent necessary for the 
next higher rating based on limitation of motion, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a 
basis for a higher rating.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present impairment of the right ankle does not suggest that 
he has sufficient symptoms so as to a warrant an evaluation 
in excess of 10 percent since service connection was granted.  
Accordingly, the Board finds that the 10 percent evaluation 
assigned for the veteran's right ankle disability accurately 
depicts the severity of the condition for the entirety of the 
rating period on appeal, and there is no basis for higher 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


ORDER

An initial evaluation in excess of 10 percent for arthritis 
of the right ankle is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


